Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of May 16, 2005
(the "Effective Date"), by and between HERITAGE BANK OF COMMERCE, a California
banking corporation (the "Bank") and Raymond Parker, an individual (the
"Executive").

RECITALS

WHEREAS, the Board of Directors of the Bank has approved and authorized the
entry into this Agreement with the Executive; and

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions for the employment relationship of the Executive with the Bank.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the Bank
and the Executive hereby agree as follows:

Employment.

1.1    Title. The Executive is employed as Executive Vice President/Banking
Division of the Bank. In this capacity, the Executive shall have such duties and
responsibilities as may be designated to him by the President of the Bank and in
accordance with the objectives or policies of the Board of Directors, from time
to time, in connection with the business activities of the Bank.

1.2    Full-Time Employment. During the Term (as defined in Section 2), and
excluding any period of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote his full attention and time during
normal business hours to the business and affairs of the Bank in a manner and
with such results as are consistent with his position and compensation and to
use the Executive's best efforts to perform such responsibilities. During the
Term it shall not be a violation of this Agreement for the Executive to (A)
serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive's responsibilities as an
employee of the Bank in accordance with this Agreement.

1.3    Standard. The Executive will set a high standard of professional conduct
given his role with the Bank and his responsibility relative to the Bank's
presence and stature in the community. The Executive will, at all times, emulate
this high professional standard of conduct in order to develop and enhance the
Bank's reputation and image. The Executive will comply with all applicable
rules, policies and procedures of the Bank and any of its subsidiaries and all
pertinent regulatory standards as may affect the Bank.

1.4    Location. The Executive shall provide services for the Bank at its
principal executive offices located in San Jose California. The Executive agrees
that the Executive will be regularly present at the Bank's principal executive
offices and that the Executive may be required to travel from time to time in
the course of performing the Executive's duties for the Bank.

1.5    No Breach of Contract. The Executive hereby represents to the Bank that:
(i) the execution and delivery of this Agreement by the Executive and the
performance by the Executive of the Executive's duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any other
agreement or policy to which the Executive is a party or by which he is
otherwise bound; (ii) that the Executive has no information (including, without
limitation, confidential information or trade secrets) of any other person or
entity which the Executive is not legally and contractually free to disclose the
Bank; and (iii) that the Executive is not bound by any confidentiality, trade
secret or similar agreement (other than this Agreement) with any other person or
entity.

Term. The Bank hereby agrees to employ and continue in its employ the Executive,
and the Executive hereby accepts such employment and agrees to remain in the
employ of the Bank, for the period commencing on the date of this Agreement and
extending until this Agreement is terminated in accordance with the provisions
of Section 6 below.

Compensation.

3.1    Salary. Subject to the further provisions of this Agreement, the Bank
shall pay the Executive a salary at an annual rate equal to $225,000 which will
be paid in accordance with the Bank's normal payroll procedures. Participation
in deferred compensation, discretionary or performance bonus, retirement, stock
option and other employee benefit plans and in fringe benefits shall not reduce
the annual rate.

3.2    Bonus. The Executive shall be eligible, for each calendar year ending
during the Term of this Agreement (prorated for partial years), an annual bonus
(the "Annual Bonus") under the Heritage Commerce Corp ("HCC") Management
Incentive Plan (the "Incentive Plan") subject to the terms, conditions and
limitations of the Incentive Plan. For 2005, Executive shall be eligible to
receive a target bonus under the Incentive Plan of up to 60% of Base Salary, if
the conditions and terms establish for 2005 for Executive Vice President level
have been satisfied. For 2006 and each following year during the Term, Executive
shall be entitled to participate in the Incentive Plan on the same basis and
subject to the same terms and conditions as all other Executive Vice President
level officers.

3.3    Participation in Employee Benefit Plans. During the Term of this
Agreement, the Executive and/or the Executive's family, as the case may be,
shall be eligible to participate in and shall receive all benefits (pension,
thrift, profit sharing, life insurance, medical coverage, disability, medical,
dental and vision, or other retirement or employee benefits) under employee
benefit plans, practices, policies and programs provided by the Bank to the
extent applicable generally to other executives in comparable positions with the
Bank.

401(k)

. HCC maintains a 401(k) plan for its eligible employees. Subject to the terms
and conditions set forth in the official plan documents, the Executive will be
eligible to enroll in the 401(k) plan, and shall receive a matching contribution
in accordance with the terms of the 401(k) plan from HCC.



Employee Stock Ownership Plan

. The Executive shall have the option to participate in the HCC's Employee Stock
Ownership Plan on the same basis as other executives in comparable positions
with the Bank.



Other

. The Executive's eligibility and all other terms and conditions of the
Executive's participation in the Bank's benefit, insurance and disability plans
and programs will be governed by the official plan documents which may change
from year-to-year. Notwithstanding the foregoing, at a minimum the Executive
shall be entitled to the same benefits as all other executives in comparable
positions with the Bank.



3.4    2004 Stock Option Plan. The Executive will receive an nonqualified Stock
Option grant of 25,000 shares of Common Stock pursuant to the terms of the HCC's
2004 Stock Option Plan (the "2004 Plan"). The exercise price will be the Fair
Market Value for the HCC's Common Stock on the date of grant as defined in the
2004 Plan. The Executive's options will vest in daily increments of 1/1460th
from the date of grant until fully vested and shall expire ten years from the
date of grant. All such options shall be subject to the terms and conditions of
the 2004 Plan and shall be conditioned upon the Executive's execution of an
option agreement with HCC in a form specified by HCC.

3.5    Supplemental Executive Retirement Plan. HCC maintains a Supplemental
Executive Retirement Plan ("SERP") for its executive officers. Subject to the
terms and conditions set forth in the official plan documents, the Executive
will be eligible to receive an annual benefit of up to $70,000 payable monthly
commencing one month after the Executive's sixty-second birthday. All terms and
conditions of the Executive's participation in the SERP will be governed by the
official plan documents.

3.6    Business Expenses. During the Term of this Agreement, the Executive shall
be entitled to incur and be reimbursed for all reasonable business expenses. The
Bank agrees that it will reimburse the Executive for all such expenses upon the
presentation by the Executive, from time to time, of an itemized account of such
expenditures setting forth the date, the purposes for which incurred, and the
amounts thereof, together with such receipts showing payments in conformity with
the Bank's established policies. Reimbursement shall be made within a reasonable
period after the Executive's submission of an itemized account in accordance
with the Bank's policies.

3.7    Fringe Benefits. During the Term of this Agreement, the Executive shall
be entitled to receive the following fringe benefits:

a monthly auto allowance of $700 per month plus gasoline and maintenance;

payment of the monthly dues at one country club of the Executive's choice; and

such other fringe benefits, commensurate with those available to other
executives in comparable positions with the Bank in accordance with the policies
of Bank as in effect from time to time.

3.8    Vacations. During the Term of this Agreement, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Bank as in effect for the Executive or for other
executives in comparable positions with the Bank; provided, however, that the
Executive shall be entitled to earn paid vacation at the rate of not less than
25 days vacation days for each calendar year (reduced pro rata for any partial
year), of which at least 10 days (reduced pro rata for any partial year) must be
taken consecutively. Vacation may be accrued up to a maximum of 30 days of
earned vacation. Once this maximum is reached, the Executive shall cease to earn
or accrue vacation unless and until the Executive takes vacation and the
Executive's accrued vacation has dropped below the maximum accrual level, at
which time the Executive shall recommence to earn and accrue paid vacation. The
date or dates of vacation shall be determined by the Executive and the
President, and will be subject to the Bank's business requirements.

Indemnity. The Bank shall indemnify and hold the Executive harmless from any
cost, expense or liability arising out of or relating to any acts or decisions
made by the Executive on behalf of or in the course of performing services for
the Bank to the same extent the Bank indemnifies and holds harmless other
executive officers and directors of the Bank and in accordance with the Bank's
articles of incorporation, bylaws and established policies.

Certain Terms Defined. For purposes of this Agreement:

5.1    "Accrued Obligations" means the sum of the Executive's Base Salary and
accrued vacation through the Date of Termination to the extent not theretofore
paid, outstanding expense reimbursements and any compensation previously
deferred by the Executive to the extent not theretofore paid.

5.2    "Base Salary" means, as of any Date of Termination of employment, the
highest annual salary of the Executive in any of the last three years preceding
such Date of Termination.

5.3    "Cause" shall mean (i) the Executive willfully breaches or habitually
neglects the duties which the Executive is required to perform under this
Agreement; (ii) the Executive commits an intentional act of moral turpitude that
has a material detrimental effect on the reputation or business of the Bank;
(iii) the Executive is convicted of a felony or commits any material and
actionable act of dishonesty, fraud, or intentional material misrepresentation
in the performance of the Executive's duties under this Agreement; (iv) the
Executive engages in an unauthorized disclosure or use of inside information,
trade secrets or other confidential information; or (v) the Executive breaches a
fiduciary duty, or willfully and materially violates any other duty, law, rule,
regulation or policy of the Bank or an affiliate. If the Bank decides to
terminate the Executive's employment for Cause, the Bank will provide the
Executive with notice specifying the grounds for termination, accompanied by a
brief written statement stating the relevant facts supporting such grounds.

5.4    "Change of Control" shall mean:

the acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") (a "Person") of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (i) the
then outstanding shares of common stock of HCC (the "Outstanding HCC Common
Stock" or (ii) the combined voting power of the then outstanding voting
securities of the HCC entitled to vote generally in the election of directors
(the "Outstanding HCC Voting Securities"); provided, however, that for purposes
of this Subsection (a), the following acquisitions shall not constitute a Change
of Control; (i) any acquisition directly from the HCC, (ii) any acquisition by
the HCC that reduces the number of shares issued and outstanding through a stock
repurchase program or otherwise, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the HCC or any corporation
controlled by the HCC or (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of Subsection (c) of
this Section 5.4; or

a majority of the individuals who, as of the Effective Date, constitute the
Board (the "Incumbent Board") cease for any reason other than resignation, death
or disability to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the HCC's shareholders, was approved by
a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the HCC (a "Business
Combination"), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding HCC Common Stock and Outstanding HCC
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the HCC or all or substantially all of the HCC's assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding HCC Common Stock and Outstanding HCC Voting Securities, as
the case may be, (ii) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the HCC
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

approval by the shareholders of the HCC of a complete liquidation or dissolution
of the HCC.

5.5    "Code" means the Internal Revenue Code of 1986, as amended and any
successor provisions to such sections.

5.6    "Common Stock" means shares of HCC's common stock, no par value.

5.7    "Date of Termination" means (i) if the Executive's employment is
terminated due to the Executive's death, the Date of Termination shall be the
date of death; (ii) if the Executive's employment is terminated due to
Disability, the Date of Termination is the Disability Effective Date; (iii) if
the Executive's employment is terminated by the Bank for Cause, the Date of
Termination is the date on which the Bank gives notice to the Executive of such
termination; (iv) if the Executive's employment is terminated by the Bank
without Cause or by the Executive, the Date of Termination shall be the date
specified in the notice of termination (which date shall not be more than 30
days after the date on which such notice of termination is given); and (v) if
the Executive's employment terminates for any other reason, the Date of
Termination shall be the Executive's final date of employment.

5.8    "Disability" shall mean a physical or mental condition of the Executive
which occurs and persists and which, in the written opinion of a physician
selected by the Bank or its insurers and acceptable to the Executive or the
Executive's legal representative, and, in the written opinion of such physician,
the condition will render the Executive unable to return to his duties for an
indefinite period of not less than 90 days.

Termination.

6.1    This Agreement may be terminated for the following reasons:

Death

. This Agreement shall terminate automatically upon the Executive's death.



Disability

. In the event of the Executive's Disability, the Bank may give the Executive a
notice of termination. In such event, the Executive's employment with the Bank
shall terminate effective on the 30th day after receipt of such notice by the
Executive (the "Disability Effective Date") provided that within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive' duties.



Cause

. The Bank may terminate the Executive for Cause.



Without Cause

. The Bank may terminate the Executive without Cause.



Voluntary Termination By Executive
. The Executive may terminate this Agreement and his employment with the Bank
with or without cause.

6.2    Certain Benefits upon Termination.

Termination without Cause. If, during the Term, the Bank shall terminate the
Executive's employment for any reason other than Cause, death or Disability, the
Bank shall pay to the Executive in a lump sum in cash within 30 days after the
Date of Termination the aggregate of the following amounts:

the Accrued Obligations;

the amount equal to the product of (A) one and (B) the sum of (x) the
Executive's annual Base Salary and (y) the highest Annual Bonus paid or payable,
including any bonus or portion thereof which has been earned but deferred (and
annualized for any year during which the Executive was employed for less than
twelve full months), for the most recently completed three years during the
Term, if any (such higher amount being referred to as the "Highest Annual
Bonus"); and

For one year after the Executive's Date of Termination, or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the Bank shall continue benefits to the Executive and/or the Executive's
family at least equal to those which would have been provided to them in
accordance with the plans, programs, practices and policies described in Section
3.3 of this Agreement if the Executive's employment had not been terminated, but
not less favorable than that provided to other executives in comparable
positions with the Bank; provided, however, the Bank's obligation hereunder with
respect to the foregoing benefits shall be limited to the extent that the
Executive obtains any such benefits pursuant to a subsequent employer's benefit
plans, in which case the Bank may reduce the coverage of any benefits it is
required to provide the Executive hereunder so long as the aggregate coverages
and benefits of the combined benefit plans is no less favorable to the Executive
than the coverages and benefits required to be provided hereunder.



Termination and Change of Control
. If, during the Term, the Bank shall terminate the Executive's employment
without Cause in connection with a Change of Control and such termination occurs
within 120 days before or 12 months following a Change of Control, the Bank
shall pay to the Executive in a lump sum in cash within 30 days after the Date
of Termination the aggregate of the following amounts:



the Accrued Obligations;

the amount equal to the product of (A) two and (B) the sum of (x) the
Executive's annual Base Salary and (y) the Highest Annual Bonus; and,

for two years after the Executive's Date of Termination, or such longer period
as may be provided by the terms of the appropriate plan, program, practice or
policy, the Bank shall continue benefits to the Executive and/or the Executive's
family at least equal to those which would have been provided to them in
accordance with the plans, programs, practices and policies described in Section
3.3 of this Agreement if the Executive's employment had not been terminated, but
not less favorable than that provided to other executives in comparable
positions with the Bank; provided, however, the Bank's obligation hereunder with
respect to the foregoing benefits shall be limited to the extent that the
Executive obtains any such benefits pursuant to a subsequent employer's benefit
plans, in which case the Bank may reduce the coverage of any benefits it is
required to provide the Executive hereunder so long as the aggregate coverages
and benefits of the combined benefit plans is no less favorable to the Executive
than the coverages and benefits required to be provided hereunder.



Death
. If the Executive's employment terminates during the Term by reason of the
Executive's death, this Agreement shall terminate without further obligations to
the Executive's legal representatives under this Agreement, other than for
payment of Accrued Obligations and any Bonus Award for the year in which the
death occurred prorated through the Date of Termination. Accrued Obligations
shall be paid to the Executive's estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination;
provided
,
however
, that payment may be deferred until the Executive's executor or personal
representative has been appointed and qualified pursuant to the laws in effect
in the Executive's jurisdiction of residence at the time of the Executive's
death. The Executive's estate and/or beneficiaries shall be entitled to receive,
benefits at least equal to the most favorable benefits provided by the Bank to
the estate and beneficiaries of other executives in comparable positions with
the Bank under such plans, programs, practices and policies relating to death
benefits, if any as in effect on the date of the Executive's death.



Disability. If the Executive's employment terminates during the Term by reason
of the Executive's Disability, this Agreement shall terminate without further
obligations to the Executive under this Agreement, other than for payment of
Accrued Obligations and any Bonus Award for the year in which the termination
occurs prorated through the Date of Termination.

Cause/Voluntary Termination

. If the Executive's employment terminates for Cause during the Term, this
Agreement shall terminate without further obligations to the Executive other
than the obligation to pay to the Executive the Accrued Obligations. If the
Executive's employment terminates due to the Executive voluntarily termination
during the Term, this Agreement shall terminate without further obligations to
the Executive other than the obligation to pay to the Executive the Accrued
Obligations.



Single Trigger Event

. The provisions for payments contained in this Section 6.2 may be triggered
only once during the term of this Agreement, so that, for example, should the
Executive be terminated because of a Disability and should there thereafter be a
Change of Control, then the Executive would be entitled to be paid only under
Section 6.2(d) and not under Section 6.2(b) as well. In addition, the Executive
shall not be entitled to receive severance benefits of any kind from any parent,
wholly owned subsidiary or other affiliated entity of the Bank if in connection
with the same event of series of events the payments provided for in this
Section 6.2 have been triggered.



Assignment. This Agreement will inure to the benefit of and be binding upon the
Bank and any of its successors and assigns. In view of the personal nature of
the services to be performed under this Agreement by the Executive, the
Executive will not have the right to assign or transfer any of his rights,
obligations or benefits under this Agreement. The Bank will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that the Bank would be required to perform it if no such
succession had taken place. As used in this Agreement, "Bank" shall mean the
Bank as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

Confidential Information. During the Term of this Agreement and thereafter, the
Executive shall not, except as may be required to perform his duties hereunder
or as required by applicable law, disclose to others for use, whether directly
or indirectly, any Confidential Information regarding the Bank, HCC or any
subsidiary or affiliate thereof ("Bank Group"). "Confidential Information" shall
mean information about the Bank Group, its respective clients and customers that
is not available to the general public and that was learned by the Executive in
the course of his employment by the Bank, including (without limitation) any
data, formulae, information, proprietary knowledge, trade secrets and client and
customer lists and all papers, resumes, records and the documents containing
such Confidential Information. The Executive acknowledges that such Confidential
Information is specialized, unique in nature and of great value to the Bank
Group, and that such information gives the Bank Group a competitive advantage.
Upon the termination of his employment, the Executive will promptly deliver to
the Bank all documents (and all copies thereof) containing any Confidential
Information.

8.1    Noncompetition. The Executive agrees that during the Term of this
Agreement, he will not, directly or indirectly, without the prior written
consent of the Bank, provide consultative service with or without pay, own,
manage, operate, join, control, participate in, or be connected as a
stockholder, partner, or otherwise with any business, individual, partner, firm,
corporation, or other entity which is then in competition with the Bank or any
present affiliate of the Bank; provided, however, that the "beneficial
ownership" by the Executive, either individually or as a member of a "group," as
such terms are used in Regulation 13D of the Exchange Act, of not more than 1%
of the voting stock of any publicly held corporation shall not be a violation of
this Agreement. It is further expressly agreed that the Bank will or would
suffer irreparable injury if the Executive were to compete with the Bank or any
subsidiary or affiliate of the Bank in violation of this Agreement and that the
Bank would by reason of such competition be entitled to injunctive relief in a
court of appropriate jurisdiction, and the Executive further consents and
stipulates to the entry of such injunctive relief in such a court prohibiting
the Executive from competing with the Bank or any subsidiary or affiliate of the
Bank in violation of this Agreement.

8.2    Right to Bank Materials. The Executive agrees that all lists, materials,
books, files, reports, correspondence, records, and other documents ("Bank
Materials") used, prepared, or made available to the Executive, shall be and
shall remain the property of the Bank. Upon the termination of his employment,
all Bank Materials shall be returned immediately to the Bank, and the Executive
shall not make or retain any copies thereof.

8.3    Anti-solicitation. The Executive promises and agrees that during the Term
of this Agreement, and, for a period of two (2) years thereafter, he will not
influence or attempt to influence customers, franchisees, landlords, or
suppliers of the Bank or any of its present or future subsidiaries or
affiliates, either directly or indirectly, to divert their business to any
individual, partnership, firm, corporation or other entity then in competition
with the business of the Bank, or any subsidiary or affiliate of the Bank.

Soliciting Employees. The Executive promises and agrees that during the Term of
this Agreement and for a period of two (2) years thereafter, the Executive will
not, directly or indirectly, individually or as a consultant to, or as an
employee, officer, stockholder, director or other owner of or participant in any
business, solicit (or assist in soliciting) any person who is then, or at any
time within six (6) months prior thereto was, an employee of the Bank who earned
annually $25,000 or more as an employee of the Bank during the last six (6)
months of his or her own employment to work for (as an employee, consultant or
otherwise) any business, individual, partnership, firm, corporation, or other
entity whether or not engaged in competitive business with any entity in the
Bank Group.

American Jobs Creation Act of 2004. In the event that either party after
consultation with its or his tax adviser reasonably determines that any item
payable by the Bank to the Executive would be, or is reasonably likely to be,
pursuant to Section 409A of the Code, as amended by the American Jobs Creation
Act of 2004, P.L. 108-357 or any regulations promulgated thereunder includible
in the Executive's gross income in a taxable year before the year(s) in which
the Executive actually receives the item, such party shall notify the other
party in writing. Any such notice shall specify: (a) in reasonable detail the
basis and reasons for such party's determination; (b) any Internal Revenue
Service notices, regulations, revenue rulings or procedures, or other authority
for the party's determination; and (c) any proposed amendment(s) to this
Agreement that the notifying party believes would prevent the inclusion of such
item in a tax year before the Executive's actual year of receipt of such item of
income. If such notification specifies proposed amendment(s) to this Agreement,
the parties agree to negotiate in good faith the terms and conditions of an
amendment to this Agreement. Provided, however, nothing in this Section 10 shall
be construed or interpreted to require the Bank to increase any amounts payable
to the Executive pursuant to this Agreement or to consent to any amendment that
would materially and adversely change the Bank's financial accounting or tax
treatment of the payments to the Executive under this Agreement.

Miscellaneous.

11.1    Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below, or to such other
addresses as either party may have furnished to the other in writing in
accordance herewith, except that notice of a change of address shall be
effective only upon actual receipt:

Company: HERITAGE COMMERCE BANK
               150 Almaden Blvd
               San Jose, Ca 95113
               Attn: President

with a copy to: Buchalter, Nemer, Fields & Younger
                     601 South Figueroa Street, Suite 2400
                     Los Angeles, CA 90017
                     Attn: Mark A. Bonenfant, Esq.

Executive: Raymond Parker
               150 Almaden Boulevard
               San Jose, CA 95113

11.2    Amendments or Additions. No amendment, modification or additions to this
Agreement shall be binding unless in writing and signed by both parties hereto.

11.3    Section Headings. The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.

11.4    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

11.5    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but both of which together will
constitute one and the same instrument.

11.6    Mediation. Prior to engaging in any legal or equitable litigation or
other dispute resolution process, regarding any of the terms and conditions of
this Agreement between the parties, or concerning the subject matter of the
Agreement between the parties, each party specifically agrees to engage in good
faith, in a mediation process at the expense of the Bank, complying with the
procedures provided for under California Evidence Code Sections 1115 through and
including 1125, as then currently in effect. The parties further and
specifically agree to use their best efforts to reach a mutually agreeable
resolution of the matter. The parties understand and specifically agree that
should any party to this Agreement refuse to participate in mediation for any
reason, the other party will be entitled to seek a court order to enforce this
provision in any court of appropriate jurisdiction requiring the dissenting
party to attend, participate, and to make a good faith effort in the mediation
process to reach a mutually agreeable resolution of the matter.

11.7    Arbitration. To the extent not resolved through mediation as provided in
Section 11.6, any controversy arising out of or relating to the Executive's
employment (whether or not before or after the expiration of the Term of
employment), any termination of the Executive's employment, this Agreement, the
enforcement or interpretation of any such an agreement, or because of an alleged
breach, default, or misrepresentation in connection with any of the provisions
of such an agreement, including (without limitation) any state or federal
statutory claims, shall be submitted to arbitration in San Jose County,
California, before a sole arbitrator (the "Arbitrator") selected from judicial
arbitration mediation services ("JAMS"), or if JAMS is no longer able to supply
the arbitrator, such arbitrator shall be selected from the American Arbitration
Association ("AAA"), and shall be conducted in accordance with the provisions of
California Code of Civil Procedure 1280 et seq. as the exclusive remedy of such
dispute; provided, however, that provisional injunctive relief may, but need
not, be sought in a court of law while arbitration proceedings are pending, and
any provisional injunctive relief granted by such court shall remain effective
until the matter is finally determined by the Arbitrator. Final resolution of
any dispute through arbitration may include any remedy or relief that the
Arbitrator deems just and equitable, including any and all remedies provided by
applicable state or federal statutes. At the conclusion of the arbitration, the
Arbitrator shall issue a written decision that sets forth the essential findings
and conclusions upon which the Arbitrator's award or decision is based. Any
award or relief granted by the Arbitrator hereunder shall be final and binding
on the parties hereto and may be enforced by any court of competent
jurisdiction.

11.8    THE BANK AND THE EXECUTIVE HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN. THE BANK AND THE
EXECUTIVE REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

11.9    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

11.10    Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope. This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof. Any prior
negotiations, correspondence, agreements, proposals or understandings relating
to the subject matter hereof shall be deemed to have been merged into this
Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.

11.11    Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to its conflicts of law principles.

11.12    Withholding. Any payments provided for hereunder shall be paid net of
any applicable withholding required under federal, state or local law.

11.13    Attorney Fees. In the event of any action, suit or proceeding brought
under or in connection with this Agreement, the prevailing party therein shall
be entitled to recover, and the other party hereto agrees to pay, the prevailing
party's costs and expenses in connection therewith, including reasonable
attorneys' fees.

11.14    Survival. The provisions of this Agreement that may be reasonably
interpreted as surviving termination of this Agreement, including Sections 8.1,
8.2, 8.3, 10.6, 10.7, 10.8, 10.10, 10.11, 10.12, 11.6, 11.7 and 11.8 shall
continue in effect after termination of this Agreement.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

COMPANY:

HERITAGE COMMERCE BANK

,
a California banking corporation


By: ____________________________________
Walt Kaczmarek,
President


EXECUTIVE:


By: ____________________________________
Raymond Parker






--------------------------------------------------------------------------------


